Title: From Thomas Jefferson to George Taylor, Jr., 13 August 1792
From: Jefferson, Thomas
To: Taylor, George, Jr.



Dr. Sir
Monticello Aug. 13. 1792.

Having no other person to whom I can apply, I am obliged to trouble you with the settlement of a domestic difference which seems to have broken out in my Philadelphia family between Monsr. Petit the maitre d’hotel, and the wife of the coachman Francis. I will ask the favor of you to speak to Francis, to remind him that the permission to him to bring his wife and children into the apartment they occupy was a mere gratuitous indulgence on my part, that if this cannot continue, without disturbance to the family, they must be removed, that I have had such long experience of the fidelity of Petit, and value him so much, that I have not a moment’s hesitation to say that no person shall stay about the house who treats him ill. It must rest then with Francis to satisfy Petit that his wife shall never more give him disturbance. If Petit shall say he is satisfied with these assurances, the family may remain: otherwise I must trouble you to notify to him the necessity of their removal, and to be so good as to settle this matter for me the one way or the other, letting each party know what I have written above. I shall be glad to hear from you the result. I am with sincere esteem Dear Sir your most obedt. humble servt

Th: Jefferson

